18 So.3d 1261 (2009)
N.V., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-2791.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Carlos J. Martinez, Public Defender, and Harvey J. Sepler, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before GERSTEN and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Hoover v. State, 212 So.2d 95 (Fla. 3d DCA 1968).